Citation Nr: 0522129	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-14 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran was a member of the Army National Guard from 
April 14, 1971, to June 30, 1976, and he completed a period 
of active duty for training from August 13, 1971, to March 2, 
1972.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

The Board observes that on his September 2002 VA Form 9 
Substantive Appeal, the veteran requested to participate in a 
local hearing to be held at the RO.  In an October 2003 
statement, however, the veteran cancelled this request.  The 
Board therefore considers the veteran's request for a hearing 
to be withdrawn.  38 C.F.R. § 20.703(e) (2004).

This claim was initially before the Board in May 2004, when 
it determined that additional development was necessary prior 
to any review on appeal, and therefore remanded the claim to 
the RO via Appeals Management Center (AMC) in Washington, 
D.C.  The Board is satisfied that all action requested on 
remand is now complete, such that it may now proceed with a 
decision in this matter.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and, to the extent possible, 
obtained and fully developed all other evidence necessary for 
an equitable disposition of the claim decided herein.

2.  The veteran did not sustain a left knee injury that 
resulted in a chronic disorder during any verified period of 
qualifying service.


CONCLUSION OF LAW

A left knee injury was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(2), (21-24), 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.6(a), 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters from 
the RO and the AMC, issued to the veteran in April 2001, 
January 2004, and May 2004, specifically notified the veteran 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence the veteran was 
expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertained to his claim.  The Board acknowledges that 
satisfactory VCAA notice may not have been provided to the 
veteran until after the issuance of the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as required.  However, in a case involving the 
timing of VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations, the 
veteran has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  To that extent, the AMC provided the last 
of these notices to the veteran in May 2004, and thereafter, 
he was afforded an opportunity to respond to this notice.  
Then, after the accumulation of additional evidence in this 
matter, the AMC (on the RO's behalf), subsequently reviewed 
the veteran's claim and issued a supplemental statement of 
the case in March 2005.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical and personnel 
records are associated with the claims file, as are all 
available treatment records as identified by the veteran.  
The Board does recognize that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) (emphasis 
added).  In this case, a VA examination was not provided for 
the claim decided herein.  The Board finds, however, that a 
current VA examination is not indicated at this time, because 
there is no documentation as to a chronicity of complaints, 
manifested symptomatology, diagnosis, or treatment 
attributable to a left knee injury that occurred during a 
verified and qualifying period of service.  As such, any 
opinion obtained after current medical examination would 
necessarily be speculative, based entirely on the veteran's 
own history of symptoms.  See 38 C.F.R. § 3.159(c)(4).  At 
this time, the veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this claim.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that the case is ready for appellate review.  

Factual Background

The record reflects that the veteran served for approximately 
five years as a member of the Army National Guard (Guard).  A 
few months after joining the Guard, the veteran's unit was 
activated for a period of active duty for training (ACDUTRA), 
which lasted from August 13, 1971, to March 2, 1972.  This is 
his only confirmed period of ACDUTRA during his tenure with 
the Guard.

The veteran states that while working in his military 
occupational specialty (MOS) as a vehicle mechanic servicing 
tanks, he hit his left knee, resulting in an injury that 
occurred while he was on active duty.  

The claims file contains the veteran's January 1971 report of 
medical history and entry examination report, which reveal no 
complaints, symptoms, diagnosis, or treatment for any 
disorder of the left knee.  The February 1972 report of 
medical history and demobilization exit examination similarly 
indicate no complaints, symptoms, diagnosis, or treatment for 
a left knee disorder.  There are also no sick reports, 
outpatient treatment reports, or line of duty determinations 
contained in the veteran's service records and pertaining to 
a left knee disorder.  The final report of separation from 
the Army National Guard of Indiana does note that the veteran 
was physically disqualified for retention, but not in the 
line of duty.  

The claims file does contain records pertaining to the 
veteran's hospitalization in May 1975 for alleviation of left 
knee pain (diagnosed as a torn left medial meniscus and 
hypermobile patella) via an operation, consisting of a left 
medial meniscectomy and a Soto-Hall repair of the left 
patella.  There is no comment in these records as to the 
origin of this left knee disorder.  The veteran has reported 
that he received further private treatment from the physician 
who performed this operation, but additional information in 
the claims file indicates that any other such records have 
since been destroyed.

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b); 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Under applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1 (2004).  The term "active military, naval or 
air service" includes active duty, any period of ACDUTRA 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

In order to establish basic eligibility for veterans' 
benefits based upon ACDUTRA, a claimant must first establish 
that he was disabled from a disease or injury incurred or 
aggravated in the line of duty.  Once "veteran" status is 
established for a period of ACDUTRA (or INACDUTRA), the 
presumptions of soundness and aggravation are for 
application.  See Harris v. West, 13 Vet. App. 509, 511 
(2000) (per curiam); Laruan v. West, 11 Vet. App. 80, 84-86 
(1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 
264 (1999)); see also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert at 54.

Analysis

The Board finds that the veteran's claim for entitlement to 
service connection for the residuals of a left knee injury 
must be denied under VA law.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The veteran has a period of six months and 23 days of ACDUTRA 
and is already service-connected for hearing loss and 
tinnitus based upon this period of service.   Accordingly, he 
may be afforded all of the consideration and presumptions 
typically afforded to the evaluation of a service connection 
claim.  See, e.g., 38 U.S.C.A. §§ 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.304(b), 3.306(a) (2004).

This claim for service connection requires competent evidence 
of an in-service injury, a current disorder, and a link 
between the current disorder and service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Unfortunately for the veteran, a 
diligent search of his available service records has not 
revealed any information pertaining to the occurrence of a 
left knee injury during a verified period of active service, 
to include any verified ACDUTRA or INACDUTRA.  Moreover, the 
only other medical evidence of record reveals treatment of a 
left knee disorder in May 1975, over three years after the 
veteran's completion of his only verified active service (in 
March 1972), so that the Board cannot find that the veteran 
had continuous left knee symptomatology in the time shortly 
after completing this period of active service.  Therefore, 
without any confirmation of an in-service left knee injury, 
an essential element of the claim, this claim cannot survive 
legal scrutiny, and therefore must be denied.  

Additionally, as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on diagnosis or causation are not to be considered 
competent under the law.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The issues of whether the veteran currently 
has a left knee disorder and whether it may be related to an 
injury during verified active service involve a medical 
diagnosis or opinion as to medical causation.  Therefore, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Lastly, the Board has considered the benefit of the doubt 
rule in this case, but as the preponderance of the evidence 
is against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a left knee injury is 
denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


